NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                              This opinion was filed for record
              CLIIUCI OPI'ICI
      ...,_OOUM.IIJII'IIICif'-IINII'ION                     at Q!oOrun o132 S. Ct. 2455,2464, 183 L. Ed. 2d 407 (2012) (citing U.S. CONST.

           amend VIII). Therefore, where a convicted juvenile offender faces a possible life-

           without-parole sentence, the sentencing court must conduct an individualized

           hearing and "take into account how children are different, and how those

           differences counsel against irrevocably sentencing them to a lifetime in prison."

           Id. at 2469. This individualized Miller hearing "gives effect to Miller's substantive
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       holding that life without parole is an excessive sentence for children whose crimes

       reflect transient immaturity." Montgomery v. Louisiana, 577 U.S._, 136 S. Ct.

       718, 735, 193 L. Ed. 2d 599 (2016).

              As a juvenile homicide offender facing a de facto life-without-parole

       sentence, petitioner Joel Rodriguez Ramos was entitled to a Miller hearing, just as

       a juvenile homicide offender facing a literal life-without-parole sentence would be.

       Based on the record presented, we hold that Ramos did receive a constitutionally

        adequate Miller hearing and he has not shown that his aggregated 85-year sentence

        violates the Eighth Amendment. We decline to engage in an independent state

        constitutional analysis because the issue is inadequately briefed. We further hold

        that the State did not breach the plea agreement, and we therefore affirm the Court

        of Appeals in result.

                                     FACTUAL BACKGROUND

              The basic facts of Ramos' offenses are undisputed:

                    Mr. Ramos and his friend, Miguel Gaitan, both 14, broke into
              the Skelton family home on March 24, 1993. They were armed with
              knives. Mr. Michael Skelton, who was disabled, confronted the
              burglars and was stabbed and beaten to death by the two young men.
              Mr. Gaitan then attacked and killed Mrs. Lynn Skelton in the
              bathroom shower. He stabbed her 51 times and also beat her with a
              baseball bat. Twelve-year-old Jason Skelton went to his mother's aid.
              Gaitan killed him as well; Jason's body was found near his mother's.

                    The two young men searched the house for items to steal. They
              found six-year-old Bryan Skelton in his bedroom and told the


                                                 2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


               youngster to go to sleep. They pulled the bedcovers over his head,
               and Mr. Ramos then hit Bryan in the head with a piece of firewood,
               fracturing his skull. Bryan was also stabbed in the heart. Mr. Ramos
               later told the court that he killed Bryan in order to prevent him from
               identifying the two assailants.

       State v. Ramos, 152 Wn. App. 684, 687-88, 217 P.3d 384 (2009) (footnote

        omitted). In his statement on plea of guilty, Ramos stated that "at one point, I ran

        outside. But then I ran back in. Later while inside I picked up a piece of firewood

        and hit Brian Skelton in the head with it so he could not identify us later." Clerk's

        Papers (CP) at 80. A juvenile detention employee overheard Gaitan tell another

        detainee "that it was a gang initiation and that they were to burglarize the house. If

        anybody was there, they were supposed to take care of them." 1 Report of

        Proceedings (RP) at 49.

                                        PROCEDURAL HISTORY

               In August 1993, Ramos pleaded guilty in superior court to one count of first

        degree premeditated murder for the death of Bryan Skelton and three counts of first

        degree felony murder for the deaths of Michael, Lynn, and Jason Skelton. 1 "Both

        parties recommended that the court impose the minimum possible sentence-

        consecutive 240 month terms on each count." Ramos, 152 Wn. App. at 689.



               1
                 As part of his plea agreement, "Ramos agreed to waive juvenile court jurisdiction and
        plead guilty in superior court." Ramos, 152 Wn. App. at 688. There are no issues regarding the
        validity of the plea agreement or the waiver of juvenile court jurisdiction currently before this
        court.


                                                        3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       Although the sentencing court opined "that the murder of Bryan Skelton deserved

       more than 240 months, the court nonetheless imposed the requested sentence." I d.

       Ramos' term oftotal confinement was thus 960 months (80 years). CP at 15.

              Thirteen years later, Ramos filed both an appeal and a personal restraint

       petition (PRP). After this court ordered the Court of Appeals to proceed with the

        appeal as though it were timely filed, the Court of Appeals rejected Ramos' appeal

        on the merits and dismissed his PRP. This court granted review only as to the

        community placement term of Ramos' sentence, and "remanded to the Court of

        Appeals for reconsideration in light of State v. Broadaway, 133 Wn.2d 118, 942

       P.2d 363 (1997)." Order, State v. Ramos, No. 83819-4 (Wash. Apr. 1, 2010). The

        Court of Appeals in turn remanded to the trial court for clarification of the "'period

        of community placement required by law."' State v. Ramos, noted at 156 Wn.

        App. 1041,2010 WL 2487831, at *2 (quoting Broadaway, 133 Wn.2d at 136).

        Ramos again petitioned this court for review, and in a per curiam opinion, this

        court held that the trial court was required to exercise discretion in order to comply

        with the Court of Appeals decision, and that "Ramos, therefore, has a right to be

        present and heard at resentencing." State v. Ramos, 171 Wn.2d 46, 49, 246 P.3d

        811 (2011).

              By the time Ramos' case was remanded for resentencing, the original

        sentencing judge had retired. A new judge conducted Ramos' resentencing, at


                                                  4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


        which Ramos argued for an exceptional sentence below the standard range, with

        his 20-year sentences on each count "to run concurrently rather than

        consecutively." State v. Ramos, No. 30279-2-III, slip op. at 4 (Wash. Ct. App.

        Apr. 16, 2013) (unpublished), http://www.courts.wa.gov/opinions/pdf/

        302792.pdf. The resentencing court believed that it did not have authority to

        consider an exceptional sentence downward and denied Ramos' request. Ramos

        appealed.

               The Court of Appeals noted that the procedural history "presented the trial

        court, and now us, with a uniquely complex set of issues." Id. at 6. It ultimately

        concluded that the sentencing court abused its discretion in determining that it did

        not have the authority to consider Ramos' arguments for an exceptional sentence.

        Therefore, the Court of Appeals remanded for resentencing but noted that

                      [w ]e do not mean to express a view on how the trial court
               should exercise its discretion. Mr. Ramos committed a heinous crime.
               The appropriate sentence is the trial court's domain. We only point
               out that Mr. Ramos has presented real reasons why a court might
               choose to reduce his sentence. He should have the opportunity to
               have his request considered with the correct law in mind.

        Id. at 35.

               The matter currently on review is Ramos' second resentencing, which was

        held before a third judge. Ramos presented evidence and argument supporting an

        exceptional sentence below the standard range, specifically "asking for the three




                                                  5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       felony murder convictions to be run concurrently," 2 RP at 156, resulting in a total

       aggregate sentence of 320 months (26 years and 8 months), id. at 158. The State

       presented its own evidence and argument opposing an exceptional sentence, and

       asked that the court "deny the exceptional sentence and just reaffi1m the sentence

       of 80 years." !d. at 144. However, the State acknowledged the court's authority to

       impose a different sentence within the standard range or an exceptional sentence

       downward.

              The court denied Ramos' request for an exceptional sentence and imposed a

        sentence near the bottom of the standard range: 20-year sentences for each of the

       three felony murder convictions and a 25-year sentence for the premeditated

       murder of Bryan Skelton, all to run consecutively, for a total of 85 years. Ramos

        appealed, and the Court of Appeals affirmed in a published opinion, reasoning that

        Miller applies to literal life-without-parole sentences but not to de facto life-

        without-parole sentences resulting from aggregate consecutive sentences for

        multiple homicides. State v. Ramos, 189 Wn. App. 431,452,357 P.3d 680 (2015).

        We granted Ramos' petition for review. State v. Ramos, 185 Wn.2d 1009,367

        P.3d 1083 (2016).

                                                ISSUES

        A      Is this appeal moot in light of recent legislative action?

        B.     Is Ramos' sentence constitutionally permissible?


                                                    6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


              1.     Does Miller apply to a juvenile homicide offender who is facing a de
                     facto life-without-parole sentence due to the aggregation of standard
                     range consecutive sentences?

              2.     If Miller applies, did Ramos' second resentencing comply with its
                     requirements?

              3.     Does article I, section 14 of the Washington Constitution impose
                     greater procedural or substantive protections than the Eighth
                     Amendment as applied to this case?

        C.    Did the State breach the plea agreement?

                                     STANDARD OF REVIEW

              The Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, provides

       that a standard range sentence "shall not be appealed." RCW 9.94A.585(1); see

        also former RCW 9.94A.21 0(1) (1989). "However, this prohibition does not bar a

        party's right to challenge the underlying legal conclusions and determinations by

        which a court comes to apply a particular sentencing provision." State v. Williams,

        149 Wn.2d 143, 147, 65 P.3d 1214 (2003). Accordingly, Ramos challenges his

        standard range consecutive sentences on the basis that they were imposed pursuant

        to a statutory system that is unconstitutional as applied to him. Constitutional

        interpretation is a question oflaw reviewed de novo. State v. MacDonald, 183

        Wn.2d 1, 8, 346 P.3d 748 (2015).

              When evaluating Ramos' contention that the State breached its plea

        agreement, we must "review [the] prosecutor's actions and comments objectively




                                                  7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       from the sentencing record as a whole to determine whether the plea agreement

       was breached." State v. Carreno-Maldonado, 135 Wn. App. 77, 83, 143 P.3d 343

       (2006). A breach occurs when the State "undercut[s] the terms of the agreement

       explicitly or implicitly by conduct evidencing an intent to circumvent the terms of

       the plea agreement." !d. Nevertheless, we review the State's actions objectively,

       focusing "on the effect of the State's actions, not the intent behind them." State v.

       Sledge, 133 Wn.2d 828, 843 n.7, 947 P.2d 1199 (1997). Where the plea agreement

        is unambiguous, as it is here, our review is de novo. MacDonald, 183 Wn.2d at 8;

       State v. E.A.J, 116 Wn. App. 777, 784-85, 67 P .3d 518 (2003).

                                            ANALYSIS

              The SRA provides that when a person is convicted of "two or more serious

        violent offenses arising from separate and distinct criminal conduct," standard

        range consecutive sentences will be imposed for each offense. RCW

        9.94A.589(1 )(b); see also former RCW 9.94A.400(1 )(b) (1990). This standard

        range consecutive sentencing may, and in this case did, result in a total prison term

        exceeding the average human life-span-that is, a de facto life sentence.

              The person being sentenced pursuant to the SRA carries the burden of

        proving by a preponderance ofthe evidence "that there are substantial and

        compelling reasons justifying an exceptional sentence" below the standard range.

        RCW 9.94A.535; see also former RCW 9.94A.l20(2) (1992); In re Pers. Restraint


                                                  8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


      · of Mulholland, 161 Wn.2d 322, 328-30, 166 P.3d 677 (2007). Generally speaking,

       such an exceptional sentence may be for a reduced term of years, for concurrent

       rather than consecutive sentences, or both. The fundamental question presented is

       whether, in light of Miller, this statutory sentencing system is unconstitutional as

       applied to a juvenile offender who commits multiple homicides.

              We hold that while not every juvenile homicide offender is automatically

       entitled to an exceptional sentence below the standard range, every juvenile

        offender facing a literal or de facto life-without-parole sentence is automatically

        entitled to a Miller hearing. At the Miller hearing, the court must meaningfully

        consider how juveniles are different from adults, how those differences apply to

       the facts of the case, and whether those facts present the uncommon situation

        where a life-without-parole sentence for a juvenile homicide offender is

        constitutionally permissible. If the juvenile proves by a preponderance ofthe

        evidence that his or her crimes reflect transient immaturity, substantial and

        compelling reasons would necessarily justify an exceptional sentence below the

        standard range because a standard range sentence would be unconstitutional.

              On the record presented, Ramos received an adequate Miller hearing at his

        second resentencing and he has not shown that his sentence violates the Eighth

        Amendment. We also hold the State did not breach the plea agreement and

        therefore affirm.


                                                   9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       A.     The appeal is not moot

              After Ramos' second resentencing, our legislature enacted RCW 9.94A.730

       in response to the ever-evolving jurisprudence regarding juvenile sentencing. That

       statute provides, in relevant part:

              Notwithstanding any other provision of this chapter, any person
              convicted of one or more crimes committed prior to the person's
              eighteenth birthday may petition the indeterminate sentence review
              board for early release after serving no less than twenty years of total
              confinement, provided the person has not been convicted for any
              crime committed subsequent to the person's eighteenth birthday, the
              person has not committed a disqualifying serious infraction as defined
              by the department in the twelve months prior to filing the petition for
              early release, and the current sentence was not imposed under RCW
              10.95.030 [pertaining to sentences for aggravated first degree murder]
              or 9.94A.507 [pertaining to sentences for sex offenders].

       RCW 9.94A.730(1 ). For the first time in its supplemental brief, the State suggests

       that the issues presented in this appeal are now moot because Ramos may petition

        for early release pursuant to RCW 9.94A.730, which would in fact reduce his

        sentence. We disagree. The possibility of another remedy in the future cannot

        displace Ramos' right to appeal his sentence on the basis that it was unlawfully

        imposed in the first instance.

              We acknowledge that the Supreme Court has held that for cases on collateral

        review, life-without-parole sentences previously imposed without proper Miller

        hearings may be remedied "by permitting juvenile homicide offenders to be

        considered for parole, rather than by resentencing them." Montgomery, 136 S. Ct.


                                                 10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       at 736. However, this case is before us on direct appeal, and at the time of Ramos'

       second resentencing, there was no provision oflaw that would have allowed him to

       ever be considered for parole. He was unquestionably facing a de facto life-

       without-parole sentence, and we are reviewing his case on direct appeal to

       determine whether that sentence was lawfully imposed. If it was not, he is entitled

       to resentencing. The appeal is not moot. State v. Ronquillo, 190 Wn. App. 765,

       778-79,361 P.3d 779 (2015).

       B.     On the record presented, Ramos' sentence is constitutionally permissible

              Miller establishes a substantive rule that a life-without-parole sentence

       cannot be imposed on a juvenile homicide offender whose crimes reflect transient

       immaturity. Therefore, where a juvenile offender facing a standard range life-

       without-parole sentence proves that his or her crimes reflect transient immaturity,

       the juvenile has necessarily proved that there are substantial and compelling

        reasons for an exceptional sentence downward. Miller anticipates that most

       juveniles will be able to meet this burden of proof, and we now explicitly hold that

        all juvenile homicide offenders must be given the opportunity to do so at a Miller

        hearing.

              However, Miller does not require that the State assume the burden of

        proving that a standard range sentence should be imposed, rather than placing the

        burden on the juvenile offender to prove an exceptional sentence is justified. It


                                                 11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       also does not require the sentencing court to consider mitigating evidence

       otherwise prohibited by Washington law or to make an explicit finding that the

        offense reflects irreparable corruption on the part of the juvenile. We do not intend

       to discount the potential benefits of such procedural requirements; we hold only

       that Ramos has not shown that the specific procedures enumerated in this

       paragraph are required as a matter of federal constitutional law. We also decline to

        decide at this time whether the state constitution requires greater protections than

       the federal constitution. We therefore hold that on the record presented, Ramos'

        second resentencing satisfied Miller's minimal requirements.

              1.     Miller applies equally to literal and de facto life-without-parole
                     sentences

              The parties all agreed, at both the trial and appellate courts, that Ramos was

        entitled to a full Miller hearing at his second resentencing. However, the Court of

        Appeals suggested the parties were incorrect on this issue, and because other

        Washington appellate decisions have reached differing conclusions, we address its

        merits. See, e.g., id at 785 n.7; State v. Solis-Diaz, 194 Wn. App. 129, 140-41,

        376 P.3d 458 (2016). We now join the majority of jurisdictions that have

        considered the question and hold that Miller does apply to juvenile homicide

        offenders facing de facto life-without-parole sentences.




                                                  12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


              The Court of Appeals suggested that Miller is inapplicable here based on

       two observed differences between this case and Miller: (1) Miller involved

       sentencing for single homicides, while this case involves sentencing for multiple

       homicides and (2) Miller involved single sentences of life without parole, while

       this case involves four consecutive sentences totaling 85 years' confinement

       without the possibility of early release. Ramos, 189 Wn. App. at 452. Those

       observations are accurate, but do not provide a principled basis on which to hold

       Miller does not apply. To the contrary, Miller's reasoning clearly shows that it

       applies to any juvenile homicide offender who might be sentenced to die in prison

       without a meaningful opportunity to gain early release based on demonstrated

       rehabilitation. Ramos unquestionably faced such a sentence.

              Focusing on the number of victims is justified but misplaced. Of course, the

       number of victims is highly relevant to determining an appropriate sentence.

       However, nothing about Miller suggests its individualized sentencing requirement

        is limited to single homicides because "the distinctive attributes of youth diminish

        the penological justifications for imposing the harshest sentences on juvenile

        offenders, even when they commit terrible crimes." Miller, 132 S. Ct. at 2465

        (emphasis added). Even the most egregious facts presented by a particular case

        cannot automatically negate a juvenile homicide offender's right to a Miller

        hearing. As the Miller Court explained,


                                                  13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


              We have consistently held that limiting a mandatory death penalty law
              to particular kinds of murder cannot cure the law's "constitutional
              vice" of disregarding the "circumstances ofthe particular offense and
              the character and propensities of the offender." Roberts v. Louisiana,
              428 U.S. 325, 333, 96 S.Ct. 3001, 49 L.Ed.2d 974 (1976) (plurality
              opinion); see Sumner v. Shuman, 483 U.S. 66, 107 S.Ct. 2716, 97
              L.Ed.2d 56 (1987). The same analysis applies here, for the same
              reasons.

       !d. at 2471 n.9. Moreover, a properly conducted Miller hearing does not in any

       way permit sentencing courts to disregard the number of victims in determining an

       appropriate sentence. Miller explicitly requires sentencing courts "to take into

        account the differences among defendants and crimes." !d. at 2469 n.8 (emphasis

        added).

              For similar reasons, we also reject the notion that Miller applies only to

        literal, not de facto, life-without-parole sentences. Holding otherwise would

        effectively prohibit the sentencing court from considering the specific nature of the

        crimes and the individual's culpability before sentencing a juvenile homicide

        offender to die in prison, in direct contradiction to Miller. Whether that sentence is

        for a single crime or an aggregated sentence for multiple crimes, we cannot ignore

        that the practical result is the same. Cf State v. McNeil, 59 Wn. App. 478,481,

        798 P.2d 817 (1990) (rejecting a defendant's argument that two consecutive life-

        without-parole sentences were excessive because the distinction between




                                                  14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       concurrent and consecutive life terms "is academic; the sentence is ultimately

       limited by Mr. McNeil's life span").

               Many other jurisdictions have confronted this issue and have reached

       varying results. Some have squarely held that Miller does apply to de facto life-

       without-parole sentences. 2 Applying similar reasoning, some have held that the

       prohibition on life-without-parole sentences for nonhomicide juvenile offenders in

       Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010),

       applies to de facto life-without-parole sentences. 3 Other courts have rejected this

       reasoning. 4 Ultimately though, "most courts that have considered the issue agree

       that a lengthy tenn of years for a juvenile offender will become a de facto life

        sentence at some point." 5 Casiano v. Comm 'r ofCorr., 317 Conn. 52, 74, 115




               2
                  See, e.g., Casiano v. Comm'r ofCorr., 317 Conn. 52,72-75, 115 AJd 1031 (2015);
        Bear Cloud v. State, 2014 WY 113, ~ 33, 334 PJd 132; State v. Null, 836 N.W.2d 41, 72 (Iowa
        2013) (decided on state constitutional grounds).
                3
                  See, e.g., Henry v. State, 175 So. 3d 675, 679-80 (Fla. 2015); State v. Boston, 363 PJd
        453,457-58 (Nev. 2015).
                4
                  See, e.g., Bunch v. Smith, 685 FJd 546, 550 (6th Cir. 2012) (Graham's prohibition on
        life-without-parole sentences for juvenile nonhomicide offenses "did not clearly establish" that
        de facto life without parole is unconstitutional for purposes of the Antiterrorism and Effective
        Death Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214); State v. Brown, 12-0872, p. 15 (La.
        5/7/13), 118 So. 3d 332 (Graham does not forbid de facto life-without-parole sentences for
        nonhomicide juvenile offenders); State v. Kasic, 228 Ariz. 228, 265 P.3d 410, 415-16 (2011)
        (same).
                5 It is undisputed that Ramos' 85-year aggregate sentence is a de facto life sentence, so

        the question of precisely how long a potential sentence must be in order to trigger Miller's
        requirements is not before us. We reserve ruling on that question until we have a case in which it
        is squarely presented.


                                                        15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       A.3d 1031 (20 15). Given that the majority of jurisdictions agree on this point and

       it is consistent with both common sense and Washington case law, we follow suit.

              Regardless of labeling, it is undisputed that Ramos was in fact sentenced to

       die in prison for homicide offenses he committed as a juvenile. Miller plainly

       provides that a juvenile homicide offender cannot be sentenced to die in prison

       without a meaningful opportunity to gain early release based on demonstrated

       rehabilitation unless the offender first receives a constitutionally adequate Miller

       hearing. The next question is therefore whether Ramos in fact received such a

       hearing at his second resentencing.

              2.     Ramos' second resentencing did not violate Miller

              Miller recognizes a substantive rule of constitutional law pursuant to the

       Eighth Amendment that "life without parole is an excessive sentence for children

       whose crimes reflect transient immaturity." Montgomery, 136 S. Ct. at 735. As

       with other substantive constitutional rules, the Miller Court left state legislatures

        with considerable flexibility to develop their own procedures for implementing its

        substantive holding. We hold that on the record presented, Ramos received an

        adequate Miller hearing at his second resentencing and he has not shown that the

        SRA, properly applied, so undermines Miller's substantive holding that it is

        unconstitutional as applied to juvenile homicide offenders.




                                                  16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


                     a.     As a substantive rule of constitutional law, Miller did not
                            impose detailed procedural requirements

              Miller's holding involved a somewhat unusual application of the Eighth

       Amendment. The Miller Court stated that it

              does not categorically bar a penalty for a class of offenders or type of
              crime-as, for example, we did in Roper [v. Simmons, 543 U.S. 551,
              125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005), which bars capital
              punishment for juvenile offenders,] or Graham[, which bars life-
              without-parole sentences for juvenile nonhomicide offenders].
              Instead, it mandates only that a sentencer follow a certain process-
              considering an offender's youth and attendant characteristics-before
              imposing a particular penalty.

        132 S. Ct. at 2471. This holding generated disagreement as to whether Miller's

       holding was substantive or procedural. Montgomery, 136 S. Ct. at 725, 732. The

        Supreme Court of the United States recently resolved that question, and its

        decision informs our analysis of what precisely Miller requires of sentencing

        courts.

              The Court held that Miller announced a substantive rule that "life without

        parole [is] an unconstitutional penalty for 'a class of defendants because of their

        status'-that is, juvenile offenders whose crimes reflect the transient immaturity of

        youth." Id. at 734 (quoting Penry v. Lynaugh, 492 U.S. 302, 330, 109 S. Ct. 2934,

        106 L. Ed. 2d 256 (1989)). It rejected the argument that because Miller "has a

        procedural component," it announced a procedural rule. Id. Miller's procedural

        requirement for individualized sentencing of juvenile homicide offenders "does not


                                                  17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       replace but rather gives effect to Miller's substantive holding that life without

       parole is an excessive sentence for children whose crimes reflect transient

       immaturity." Id. at 735.

              Because Miller announces a substantive rule, not a procedural one, the Court

       was "careful to limit the scope of any attendant procedural requirement to avoid

       intruding more than necessary upon the States' sovereign administration of their

       criminal justice systems." I d. (emphasis added). State legislatures are thus

        allowed some flexibility in fashioning the methods for fulfilling Miller's

        substantive requirements, so long as the State's approach does not "demean the

        substantive character of the federal right at issue." Id.

              To be sure, the fact that state legislatures are given flexibility to define

        appropriate procedures does not mean that every legislatively enacted procedure

        will be constitutionally permissible. If a state procedural rule "creates an

        unacceptable risk" that a substantive constitutional rule will be violated, the

        procedural rule cannot stand. Hall v. Florida, 572 U.S.        , 134 S. Ct. 1986, 1990,

        188 L. Ed. 2d 1007 (20 14 ). This was forcefully demonstrated when the Supreme

        Court recently struck down Florida's procedures for determining when a defendant

        is intellectually disabled and thus ineligible for capital punishment. Florida law set

        a rigid, numerical cutoff point, and Florida courts held that any defendant who

        scored even slightly above that cutoff point on standardized intelligence tests "does


                                                   18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       not have an intellectual disability and is barred from presenting other evidence that

       would show his faculties are limited." Id. at 1994. This rigid test, which

       conflicted with the views of medical experts in the field, created an intolerable risk

       of violating the substantive rule that persons with intellectual disabilities cannot be

       executed and was therefore held unconstitutional.

              Thus, our task is to determine what procedures are necessary to give full

        effect to Miller's substantive holding, and whether any of the procedures currently

        imposed by the SRA create an unacceptable risk that a juvenile whose homicide

        offenses reflect only transient immaturity will be unconstitutionally sentenced to

        life without parole. The principle guiding our analysis is that "[t]he States are

        laboratories for experimentation, but those experiments may not deny the basic

        dignity the Constitution protects." Id. at 2001.

                     b.     Miller hearings are always required where a juvenile homicide
                            offender faces life without parole

              It is difficult to imagine any reason for an exceptional sentence downward

        that could be more substantial and compelling than the fact that a standard range

        sentence would be unconstitutional. Therefore, when a juvenile facing a standard

        range life-without-parole sentence shows that his or her crimes reflect transient

        immaturity, the juvenile has necessarily proved that substantial and compelling

        reasons justifY an exceptional sentence below the standard range. Moreover,




                                                  19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       Miller anticipated that life-without-parole sentences for juvenile homicide

       offenders should be "uncommon." Miller, 132 S. Ct. at 2469. Therefore, most

       juvenile homicide offenders facing the possibility of life without parole will be

       able to meet their burden of proving an exceptional sentence below the standard

       range is justified.

              Given these principles, it is clear that in order to give effect to Miller's

        substantive holding, every case where a juvenile offender faces a standard range

        sentence of life without parole (or its functional equivalent) necessarily requires a

        Miller hearing. The juvenile cannot forfeit his or her right to a Miller hearing

        merely by failing to affirmatively request it, and all doubts should always be

        resolved in favor of holding a Miller hearing.

              The required Miller hearing is not an ordinary sentencing proceeding.

        Miller "establishes an affirmative requirement that courts fully explore the impact

        ofthe defendant's juvenility on the sentence rendered." Aiken v. Byars, 410 S.C.

        534, 543, 765 S.E.2d 572 (2014). Therefore, a court conducting a Miller hearing

        must do far more than simply recite the differences between juveniles and adults

        and make conclusory statements that the offender has not shown an exceptional

        downward sentence is justified.

              The court must receive and consider relevant mitigation evidence bearing on

        the circumstances of the offense and the culpability of the offender, including both


                                                   20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       expert and lay testimony as appropriate. The court and counsel have an affirmative

       duty to ensure that proper consideration is given to the juvenile's "chronological

       age and its hallmark features-among them, immaturity, impetuosity, and failure

       to appreciate risks and consequences." Miller, 132 S. Ct. at 2468. It is also

       necessary to consider the juvenile's "family and home environment" and "the

       circumstances of the homicide offense, including the extent of his participation in

       the conduct and the way familial and peer pressures may have affected him." Id.

       And where appropriate, the court should account for "incompetencies associated

       with youth" that may have had an impact on the proceedings, such as the juvenile's

       "inability to deal with police officers or prosecutors (including on a plea

       agreement) or his incapacity to assist his own attorneys." I d.

              When making its decision, the court must be mindful that a life-without-

       parole sentence is constitutionally prohibited for juvenile homicide offenders

       whose crimes reflect "'unfortunate yet transient immaturity"' rather than

        '"irreparable corruption."' I d. at 2469 (quoting Roper, 543 U.S. at 573).

       Moreover, due to "children's diminished culpability and heightened capacity for

        change ... appropriate occasions for sentencing juveniles to this harshest possible

       penalty will be uncommon." Id. The sentencing court must thoroughly explain its

        reasoning, specifically considering the differences between juveniles and adults

        identified by the Miller Court and how those differences apply to the case


                                                 21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       presented. While formal written findings of fact and conclusions or law are not

       strictly required, they are always preferable to ensure that the relevant

       considerations have been made and to facilitate appellate review.

                     c.     Ramos has not shown that the specific procedures he suggests
                            are required as a matter of federal constitutional law

              Ramos contends several additional procedural protections are required at a

       Miller hearing. He argues that the State must bear the burden of proving that

       standard range sentencing is appropriate and that the SRA and Washington case

        law improperly limit the mitigating evidence that a sentencing court may consider.

       He also argues that a sentencing court must make an explicit finding that the

        crimes reflect irreparable corruption on the part of the juvenile before imposing life

        without parole. We agree with Ramos that each of these protections might be

        highly valuable and worth considering as a matter of policy. However, Ramos has

        not shown that they are required as a matter of federal constitutional law.

                            1.       Requiring the offender to carry the burden of proof for an
                                     exceptional sentence downward is constitutionally
                                     permissible

              At a Miller hearing, the sentencing court must "take into account how

        children are different, and how those differences counsel against irrevocably

        sentencing them to a lifetime in prison." Id. Miller did not, however, specify who

        carries the burden of proof. Pursuant to the SRA, the offender carries the burden




                                                    22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       of proving that an exceptional sentence below the standard range is justified.

       Ramos argues that as a matter of constitutional law, the burden must be shifted to

       the State to prove that a standard range sentence is appropriate. However, he has

       not shown that such burden-shifting is required by the Eighth Amendment.

              Ramos reasons that because Miller predicted life without parole for juvenile

       homicide offenders will be uncommon, such a sentence cannot be presumptive.

       Therefore, he argues that the State must carry the burden of proving life without

       parole is appropriate in each individual case. We do not question the logical

        appeal of this reasoning. However, it attaches a procedural significance to Miller's

       holding that the Court expressly disavowed. Montgomery, 136 S. Ct. at 735.

              Moreover, Ramos has not shown that the SRA's allocation of the burden of

        proof creates such an unacceptable risk that juvenile homicide offenders will be

        given unconstitutional sentences of life without parole such that the legislative

        allocation is constitutionally impermissible. In other contexts where a particular

        punishment is categorically impermissible for a particular class of defendants,

        courts have held that the defendant may be required to carry the burden of proving

        by a preponderance of the evidence that he or she falls within that protected class.

        Commonwealth v. Sanchez, 614 Pa. 1, 66-77, 36 A. 3d 24 (20 11) (holding that it is

        constitutionally permissible to require defendants to prove that they fall within the

        class of people with intellectually disabilities who cannot be subject to capital


                                                  23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       punishment). Therefore, at this time we cannot hold that the SRA's allocation of

       the burden of proof for exceptional sentencing is constitutionally impermissible as

       applied to juvenile homicide offenders.

              We also note our legislature's demonstrated and ongoing concern for

       juvenile justice issues. See, e.g., RCW 9 .94A.540(3) (eliminating mandatory

       minimum sentences for juvenile offenders tried as adults), .730 (expanding parole

       eligibility for juvenile offenders tried as adults); RCW 10.95.030(3) (creating

       special sentencing procedures for juvenile offenders convicted of aggravated first

       degree murder in adult court); State v. S.J.C., 183 Wn.2d 408,419,352 P.3d 749

       (2015) ("[T]he legislature has always made some provision to limit public access

       to juvenile court records in recognition of the unique purpose of juvenile courts to

       rehabilitate and reintegrate youth into society."). Given this history, we are

        confident in our legislature's ability and willingness to respond to emerging

       juvenile justice issues in an appropriate manner, accounting for all of the

        competing interests at stake.

              Miller does not authorize this court to mandate sentencing procedures that

        conflict with the SRA unless it is shown that the SRA procedures so undermine

        Miller's substantive holding that they create an unacceptable risk of

        unconstitutional sentencing. Ramos has not made this showing as to the SRA's

        allocation of the burden of proving that an exceptional sentence below the standard


                                                 24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       range is justified. We thus decline to hold that this allocation is unconstitutional as

       applied to juvenile homicide offenders.

                            ii.      Miller is consistent with Washington law regarding the
                                     permissible scope of potential mitigating circumstances

              Ramos also argues that Washington law regarding the scope of mitigating

       evidence that may be considered in deciding whether to impose an exceptional

       downward sentence imposes a restraint that is inconsistent with Miller's

       individualized sentencing requirements for juvenile offenders facing life without

       parole. He reads Miller as requiring sentencing courts to consider mitigating

       evidence of personal factors that are forbidden by RCW 9.94A.340 and this court's

       holding in State v. Law, 154 Wn.2d 85, 110 P.3d 717 (2005). Given the way our

       court has recently clarified the impact of Law with its holding in State v. 0 'Dell,

        183 Wn.2d 680,358 P.3d 359 (2015), current Washington law complies with

       Miller.

              RCW 9.94A.340 provides that the SRA's "sentencing guidelines and

       prosecuting standards apply equally to offenders in all parts of the state, without

       discrimination as to any element that does not relate to the crime or the previous

       record of the defendant." In Law, this court held

              that the SRA requires factors that serve as justification for an
              exceptional sentence to relate to the crime, the defendant's culpability
              for the crime, or the past criminal record of the defendant. Factors




                                                    25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


              which are personal and unique to the particular defendant, but
              unrelated to the crime, are not relevant under the SRA.

       154 Wn.2d at 89. Meanwhile, Miller holds that before a court can sentence a

       juvenile offender to life without parole, it must consider the offender's

       "chronological age and its hallmark features," including "the family and home

       environment that surrounds" the offender, "the circumstances of the homicide

       offense, ... incompetencies associated with youth[,] ... [and] the possibility of

       rehabilitation." 132 S. Ct. at 2468.

              These different requirements can be reconciled because Miller requires a

       sentencing court to consider the circumstances of youth "in assessing [the

       offender's] culpability." Id. at 2467. Law explicitly states that valid mitigating

       factors may relate to "the defendant's culpability for the crime," 154 Wn.2d at 89,

       and as this court recently clarified in 0 'Dell, "[i]t is precisely these differences

        [between juveniles and young adults on one hand and mature adults on the other]

       that might justify a trial court's finding that youth diminished a defendant's

       culpability," 183 Wn.2d at 693. Properly applied, Washington law thus allows

        consideration of factors that might be considered "personal" in a colloquial sense

        but directly bear on a juvenile offender's culpability, and does not conflict with

        Miller.




                                                   26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


               Ramos' case presents another consideration, however, because he was

       resentenced for a second time after having spent approximately 20 years in total

       confinement. The sentencing court received evidence of his maturation and

       rehabilitation over that time, but in announcing its decision, the court stated,

                     While, Mr. Ramos, you may have made great strides in your
               personal life while incarcerated, the punishment is just. It protects the
               public, and I hope it sends a message of deterrence and works to
               protect this public.

                     I have attempted to restrict my considerations to those
               authorized by the en bane holding of the Washington State Supreme
               Court in [Law] and in compliance with RCW 9.94A.340 to the extent
               they do not restrict my consideration offactors under RCW 9.94A.010
               on the question of concurrent versus consecutive sentences under
               RCW 9.94A.535(1)([g]).

        2 RP at 175. Ramos contends that the court was required to consider his

        subsequent rehabilitation in making its sentencing decision, and that the above-

        quoted language shows it refused to do so. 6

               While a resentencing court may certainly exercise its discretion to consider

        evidence of subsequent rehabilitation where such evidence is relevant to the

        circumstances of the crime or the offender's culpability, we decline to hold that the

        court is constitutionally required to consider such evidence in every case. If it


               6
                 This is a questionable reading of the court's decision. As discussed further below, all of
        Ramos' proffered mitigation evidence was admitted without objection. The court clearly
        determined that the evidence of Ramos' subsequent rehabilitation was insufficient to meet his
        burden of proving that an exceptional sentence downward was justified, but did not clearly
        refuse to consider that evidence at all.


                                                        27
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       were, the court would be required to consider evidence of a person's subsequent

       rehabilitation in prison as a basis for an exceptional sentence downward, but it

       might also be required to consider evidence that the person has not demonstrated

       subsequent rehabilitation as a basis for refusing to impose an exceptional sentence

       downward. We do not believe Miller can be interpreted to require such a result.

              Miller requires courts to consider the capacity for rehabilitation when

       making an initial sentencing decision about whether a juvenile should be subject to

       life without parole. 132 S. Ct. at 2468-69 (discussing the reasons a lesser sentence

       might have been appropriate based on the crimes and the petitioners'

       backgrounds). However, evidence of actual '"demonstrated maturity and

       rehabilitation"' is generally considered later, when it is time to determine whether

       a former juvenile offender who is up for parole should be given early release. !d.

       at 2469 (quoting Graham, 560 U.S. at 75). Whether such evidence should be

       considered at the time of resentencing to the extent that it bears on the offender's

       culpability is a question we leave to the discretion ofthe trial court in each case.

                            111.     Miller does not require an explicit finding that the
                                     offenses reflect irreparable corruption

              Finally, Ramos contends that the sentencing court must make an explicit

        finding that the juvenile's homicide offenses reflect irreparable corruption before

       imposing life without parole. However, the Supreme Court has expressly




                                                    28
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       acknowledged that "Miller did not require trial courts to make a finding of fact

       regarding a child's incorrigibility." Montgomery, 136 S. Ct. at 735 (emphasis

       added). Instead, it imposes a substantive requirement that draws "a line between

       children whose crimes reflect transient immaturity and those rare children whose

       crimes reflect irreparable corruption." Jd. at 734. Just as the Court did not allocate

       the burden of proof at a Miller hearing as a matter of constitutional law, the fact

       that "this finding is not required ... speaks only to the degree of procedure Miller

       mandated in order to implement its substantive guarantee." Id. at 735. An explicit

       finding of fact would certainly help to ensure Miller's substantive holding is being

       implemented, and we encourage sentencing courts to be as detailed and explicit as

       possible when making their sentencing decisions. However, Ramos has not shown

       that this particular explicit finding is required as a matter of federal constitutional

        law.

                     d.     Ramos' Miller hearing met minimal federal constitutional
                            requirements

               Having considered what Miller does and does not require, we must now

        consider the ultimate question of whether Ramos in fact received a Miller hearing

        sufficient to sustain the constitutionality of his de facto life-without-parole

        sentence. On the record presented, we hold that Ramos' Miller hearing at his

        second resentencing met minimal federal constitutional requirements.




                                                   29
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


              The State expressly agreed at the outset that Ramos was entitled to a "full

       resentencing," and the court held a Miller hearing that extended over two days. 1

       RP at 6. At the hearing, the defense presented lay testimony from Ramos'

       upholstery teacher and supervisor at Airway Heights Corrections Center, from four

       of Ramos' family members, and from a man who befriended Ramos in prison, all

       of whom testified about their good relationships with Ramos, his personal history

       and lack of other serious disciplinary issues, his positive influence on others, and

       his good attitude and future prospects. It also presented expert testimony from Dr.

       Terry Lee, who discussed studies regarding adolescent brain functioning and

       development. The defense further provided extensive documentary evidence,

       including social science research, Ramos' records from the Department of Social

       and Health Service's Division of Juvenile Rehabilitation and the Department of

       Corrections, written statements from Ramos, and dozens of letters written on

       Ramos' behalf. Ramos also personally addressed the court, accepting

       responsibility and expressing remorse for his actions. There was no objection to

       any of the defense's evidence.

              The State presented testimony from a juvenile corrections officer, a sheriffs

        deputy, and a detective, who all testified about the circumstances of the homicides,

       including the level of planning beforehand and the events that took place, as well

        as their recollections of Ramos when they interacted with him in 1993.


                                                 30
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


               When announcing its decision, the sentencing court began by noting that

       when Ramos was originally sentenced, "the judge and the lawyers held an honest

       belief that the law required each of these four sentences as violent, serious offenses

       to run consecutively and that the judge did not have the authority to exercise

       discretion and run one or more of the sentences concurrently." 2 RP at 167.

       However, the court stated for the record that it had "discretion to impose

        concurrent sentences as an exceptional sentence for these serious, violent offenses"

        in light of Mulholland, 161 Wn.2d 322. Jd.

               The court then explained the legal parameters underlying its exercise of

        discretion as follows:

                      The question hinges on whether or not under former RCW
               9. 94 A.l20 I find a substantial and compelling reason to justify the
               exceptional sentence requested by Mr. Ramos.

                      To determine this I am guided by [former] RCW 9.94A.390(1)
               [(1990)], and that's the former statute applicable at the time in
               question, which sets forth the mitigating circumstances. I am also
               taking into account the adolescent brain science considerations set
               forth in [Miller, 132 S. Ct. 2455, Graham, 560 U.S. 48, and Roper,
               543 U.S. 551], as that relates to subsections [(c)], [(d)], and [(e)][7l of
               [former] RCW 9.94A.390(1), as well as considerations under the
               Eighth Amendment of the United States Constitution and the above-


               7 The  court noted specific facts of the crime that made former RCW 9.94A.390(1)(a), (b),
        and (f) inapplicable, which were that "none of the four victims initiated this confrontation," that
        "Ramos did not make any effort to compensate the victims," and that Ramos did not "manifest[ ]
        extreme caution or sincere concern for the safety or well-being of the victims." 2 RP at 171-72.
        Former RCW 9.94A.390(1)(h) (applying where "[t]he defendant or the defendant's children
        suffered a continuing pattern of physical or sexual abuse by the victim") was not discussed, but
        was clearly not at issue.


                                                        31
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


              mentioned cases, and the corresponding Washington State
              Constitutional protections.
       Id. at 169.

              Regarding adolescent brain science, the court noted that the expert opinions

        of Dr. Lee, "as well as those referenced by the United States Supreme Court, were

        general in nature and intended to apply generally to the population of

        adolescents .... Dr. Lee did not render an opinion nor provide testimony

        individualized to Mr. Ramos." I d. at 172-73. The court thus addressed "three

        significant gaps between juveniles and adults" identified by Miller as applied to

        Ramos specifically. Id. at 173.

              The court correctly identified those gaps as '"a lack of maturity and an

        tmderdeveloped sense of responsibility leading to recklessness, impulsivity, and

        heedless risk taking"'; the fact that'" [c]hildren are more vulnerable to negative

        influences and outside pressures and lack the ability to extricate themselves from

        horrific crime-producing settings"'; and the fact "that a juvenile's actions are less

        likely to be evidence of irretrievable depravity." I d. at 173-74. The court

        concluded none of the gaps applied here because the murders were "planned" and

        "not indicative of impulsive acts"; the murder of Bryan Skelton to eliminate him as

        a witness "evidences to me a clear, cold, calculating decision of a mind fully

        cognizant of future consequences"; and the murders "were monstrous." Id.




                                                  32
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


               Finally, the court turned to "the four penological justifications set forth in

        [Miller] or the stated purposes of Washington Sentencing Reform Act found in

       former RCW 9.94A.010 [(1981)]." 8 Id. at 174. The court noted that "[i]n [Miller]

       the Court was faced with one murder. Here we have four." Id. It also noted that

       "[w]hile these three felony murders may have evidenced the twice-diminished

       responsibility discussed by the United States Supreme Court in their opinions, the

        [premeditated] murder of Bryan Skelton did not." Id. at 175. The court concluded

       that "[o]n balance the factors set forth in [RCW]9.94A.010 lead me to reject the

       request for concurrent sentences." !d. at 174-75.

               Although we cannot say that every reasonable judge would necessarily make

       the same decisions as the court did here, we cannot reweigh the evidence on

        review. The court clearly received and considered Ramos' extensive mitigation

        evidence, was fully aware of its authority to impose an exceptional sentence below

        the standard range, and reasonably considered the issues identified in Miller when

        making its decision. Ramos has not shown that his second resentencing violated

        Miller's minimal requirements.




               8
                 In additional to the constitutional issues raised by Miller, this portion of the court's
        ruling appears to address former RCW 9.94A.390(l)(g), which provides that it is a mitigating
        circumstance if"[t]he operation of the multiple offense policy ofRCW 9.94A.400 results in a
        presumptive sentence that is clearly excessive in light of the purpose of this chapter, as expressed
        in RCW 9.94A.Ol0.'' See 2 RP at 176.


                                                        33
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


               3.     We decline to engage in an independent state constitutional analysis

               Ramos contends that even if the Eighth Amendment does not require the

       specific procedural protections he advocates, article I, section 14 of the

       Washington Constitution does. As Ramos correctly notes,

                     This Court has "repeated[ly] recogni[zed] that the Washington
               State Constitution's cruel punishment clause often provides greater
               protection than the Eighth Amendment." State v. Roberts, 142 Wn.2d
               471, 506, 14 P.3d 713 (2000); Const. art. I,§ 14. This "established
               principle[ ]" requires no analysis under State v. Gunwall, 106 Wn.2d
               54, 720 P.2d 808 (1986). Id. at 506 n.11.

       Pet. for Review at 16 (first and second alterations in original). Unfortunately, this

        is Ramos' entire argument regarding the Washington Constitution; his analysis

        focuses on Eighth Amendment jurisprudence.

               Even where it is already established that the Washington Constitution may

       provide enhanced protections on a general topic, parties are still required to explain

       why enhanced protections are appropriate in specific applications. State v. Pugh,

        167 Wn.2d 825, 835, 225 P.3d 892 (2009). Ramos does not provide any such

        explanation and does not address the factors for determining whether a sentence

        independently violates the Washington Constitution. 9 We therefore do not decide

        at this time whether article I, section 14 of the Washington Constitution requires


               9
                  These factors are "(1) the nature of the offense; (2) the legislative purpose behind the
        [relevant] statute; (3) the pnnishment defendant would have received in other jurisdictions for the
        same offense; and (4) the punishment meted out for other offenses in the same jurisdiction."
        State v. Fain, 94 Wn.2d 387, 397,617 P.2d 720 (1980).


                                                        34
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       greater procedural protections than the Eighth Amendment when a juvenile

       homicide offender faces life without parole.

              Amici ask us to hold that a life-without-parole sentence or its equivalent is

        always unconstitutional as applied to juvenile offenders as a matter of state

        constitutional law. However, they do not specifically analyze the factors we have

        established for determining whether a sentence violates the Washington

        Constitution. Instead, they urge us to follow the lead of the Iowa Supreme Court,

        which recently "adopt[ed] a categorical rule that juvenile offenders may not be

        sentenced to life without the possibility of parole under article I, section 17 of the

        Iowa Constitution." State v. Sweet, 879 N.W.2d 811, 839 (Iowa 2016). We do not

        foreclose the possibility that this court may reach a similar conclusion in a future

        case, but the briefing here does not adequately explain why we must do so as a

        matter of Washington constitutional law. We therefore decline to decide the issue

        at this time.

               In conclusion, on this record we hold that the court conducted the

        individualized sentencing hearing required by Miller. It considered the evidence

        presented and the factors that must be taken into account pursuant to the SRA and

        the Eighth Amendment, and provided an adequate explanation for its decision. We

        therefore hold that Ramos' second resentencing complied with Miller's minimal

        procedural and substantive requirements.


                                                   35
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       C.     The State did not breach the plea agreement

              The plea agreement in this case was that the State would recommend Ramos

       serve the minimum standard range sentence of four consecutive 20-year terms.

       Ramos contends the State breached that agreement when it noted at Ramos' second

       resentencing hearing that the murder of 6-year-old Bryan Skelton "would have

       been a basis for an aggravating sentence" because Ramos "knew or should have

       known [Bryan] was particularly vulnerable or incapable of resistance due to his

       extreme youth." 2 RP at 141. Taken in context, this statement did not constitute a

       breach of the plea agreement.

              The State breaches a plea agreement when it "undercut[s] the terms of the

        agreement explicitly or implicitly by conduct evidencing an intent to circumvent

       the terms of the plea agreement." Carreno-Maldonado, 135 Wn. App. at 83. Even

        if the State formally recommends a standard range sentence in accordance with the

        plea agreement, we have observed that "a deputy prosecutor could easily undercut

        the plea agreement by placing emphasis on the evidence that supports findings that

        aggravating factors are present." State v. Talley, 134 Wn.2d 176, 186, 949 P.2d

        358 (1998). Such a breach occurred in Sledge, where

                    [a]lthough the prosecutor adhered to the recommended
              disposition from the plea agreement, she insisted on a disposition
              hearing where she called and vigorously examined a probation
              counselor and a parole officer on aggravating factors supporting an
              exceptional disposition based on manifest injustice.


                                                36
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6




       133 Wn.2d at 830. That is not the case presented here. The complicated

       procedural history and evolving underlying law relevant to Ramos' case

       necessitated a full evidentiary hearing at his second resentencing; the State

       certainly did not insist on an unnecessary hearing.

              Moreover, the judge who presided over Ramos' second resentencing was

       completely new to the case and needed input from both parties regarding the facts

       of Ramos' offenses and the state of the applicable law. Particularly, in light of the

       multiple appellate dispositions of this case over the years, the court asked a number

       of questions regarding the scope of its authority at Ramos' second resentencing.

       The court asked both parties "which standard you're asking me or you believe the

        law requires me to apply in considering the various mitigating factors." 1 RP at

        126. It asked the defense "specifically what it is that [Ramos is] asking me to do,

       not only in terms ofnmning concurrent [sentences], but whether or not you're

        asking me to go below a standard range." !d. at 127. It also asked both parties to

        "compare and contrast the scope and extent of my discretion under Washington's

        Sentencing Reform Act as interpreted by [Law] compared with the more expansive

        discretion that the Court would have under the federal Sentencing Reform Act

        under the United States Supreme Court case of [Pepper v. United States, 562 U.S.




                                                 37
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       476, 131 S. Ct. 1229, 179 L. Ed. 2d 196 (2011 ) 10]." I d. at 128-29. And the court

       requested "guidance from both sides tomorrow on the factors you believe I should

       consider, an1 allowed to consider legally, and what it is that each side would like

       me to do in rendering Judgment and Sentence." Id. at 129. Neither party asked for

       clarification of the court's questions, agreeing that they were "pretty clear" and

       "pretty specific." I d.

               It is in this context that we must consider the State's remarks the following

       day:

                       And, as the Court's aware, the manner and mechanism of death
               -- or injury and death was very heinous. This is -- the description that
               was provided to the Court clearly shows that the people were both
               bludgeoned to death and then stabbed to death. And in particular the
               death of Bryan, a six year old, that the defendant admits having
               committed himself, was particularly heinous.

                      And I'd like to point out that that death, you know, would have
               been a basis for an aggravating sentence. And it's the State position
               that, you know, that's something you have to look at in terms of, well,
               okay, there's these mitigating factors. Well, there's also an
               aggravating factor. Although, we're not advocating that you give him
               an aggravated sentence based upon that, I think it's something as part
               of the crime that the Court can look at. And in particular that Bryan
               was a young child that the defendant lmew or should have lmown was
               particularly vulnerable or incapable of resistance due to his extreme
               10
                   Pepper held "that when a defendant's sentence has been set aside on appeal, a district
        court at resentencing may consider evidence of the defendant's postsentencing rehabilitation and
        that such evidence may, in appropriate cases, support a downward variance from the now-
        advisory Federal Sentencing Guidelines range." 562 U.S. at 481. However, this decision was
        based on the Court's interpretation of applicable federal sentencing statutes. See id at 490-93.
        Ramos does not contend on appeal that Pepper should inform our analysis regarding the scope of
        mitigating evidence that may be considered pursuant to the SRA or that must be considered
        pursuant to the United States Constitution.


                                                       38
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


              youth. And so I think you've got to weigh that in in terms of the type
              of a crime that was committed.

        2 RP at 140-41 (emphasis added). The defense did not object to these statements,

        and considered in context, it is clear that the State's remarks had both the intention

        and effect of providing the court a full picture of the facts underlying the offense at

        issue. It is true that the presence of an aggravating factor does not automatically

       negate the presence of a mitigating factor, but sentencing decisions must be made

        in light of the actual facts ofthe offenses, and the court needed here the parties'

        input on that issue. See Miller, 132 S. Ct. at 2469 n.8.

              The State had an obligation to participate in Ramos' second resentencing

        and ensure the court made a fully informed decision. Talley, 134 Wn.2d at 183. It

        fulfilled this obligation while also fulfilling its obligation pursuant to the plea

        agreement by repeatedly recommending that the court sentence Ramos to the

        bottom of the standard range: 20 years for each of the four homicide counts, to run

        consecutively, for a total of 80 years. And in reaching its decision, the court did

        not discuss Bryan Skelton's particular vulnerability; it focused on the fact that

        Bryan was killed "for the stated purpose of eliminating a witness. That evidences

        to me a clear, cold, calculating decision of a mind fully cognizant of future

        consequences." 2 RP at 174. Thus, considered in context with a focus "on the




                                                   39
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6


       effect of the State's actions, not the intent behind them," Sledge, 133 Wn.2d at 843

       n.7, we hold the State did not breach the plea agreement.

                                           CONCLUSION

              In light of the constantly evolving nature of juvenile justice law, we must

       take a measured approach to each issue as it arises, giving sufficient deference to

       legislative judgments and ensuring that we confine our decisions to the merits of

       the issues presented. Here, the issue presented is whether Ramos' sentence is

       unconstitutional pursuant to the Eighth Amendment as interpreted by Miller. We

       hold that Miller does not impose the specific procedural requirements Ramos

        suggests, that his second resentencing hearing was at least minimally

        constitutionally adequate, and that he has not shown that his aggregate 85-year

        sentence violates the Eighth Amendment. We decline to engage in an independent

        state constitutional analysis at this time. In light of the full record presented, we

        also hold the State did not breach the plea agreement. We therefore affirm.




                                                   40
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State v. Ramos, No. 92454-6




       WE CONCUR:




                                              a~~-;e·r.  .             7       ,   .
                                                                 -~,       ~

                                                                I




                                        41